Citation Nr: 0124294	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  99-03 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for loss of use of the 
right hand, claimed as secondary to service-connected right 
wrist and right shoulder disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from June 1944 to January 
1947 and from June 1948 to July 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In June 2001, a hearing was held before the undersigned, the 
Member of the Board designated by the Chairman of the Board 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West Supp. 2001).  A transcript of the hearing is of record.  


REMAND

In the September 1998 rating decision herein on appeal, the 
RO denied the appellant's claim seeking service connection 
for the loss of use of the right hand, reasoning that the 
claim was not well grounded.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)), which eliminated the well-grounded-claim 
requirement, enhanced VA's duty to notify the claimant of 
information and evidence necessary to substantiate the claim, 
and redefined VA's duty to assist.  The VCAA is applicable to 
all claims filed on or after the date of its enactment, or 
filed before that date and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  Therefore, for these reasons, a 
remand is required.  

On review of the record, the Board has identified two areas 
of evidentiary development that should be undertaken before 
the RO readjudicates the claim.  At the June 2001 hearing, 
the appellant and his spouse indicated that he had received 
treatment three months earlier at the VA Medical Center in 
Oklahoma City, Oklahoma.  The record includes various 
clinical, hospital, and examination records from that 
facility through January 2000.  However, there is no 
indication that the RO has received or attempted to obtain 
records from the Oklahoma  City VA Medical Center since 
January 2000.  The RO should, therefore, request from that 
facility complete clinical and hospital records since January 
2000.  

The appellant also argues that the VA examinations to date 
have not adequately addressed the question of the 
relationship between his claimed loss of use of the right 
hand and his service-connected right wrist and right shoulder 
disabilities.  On remand, the RO should also schedule the 
appellant for a VA examination to address the etiology of his 
claimed loss of use of the right hand.  

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it remains the RO's responsibility to ensure that all 
appropriate development is undertaken in this case. 

Accordingly, this case is REMANDED for the following:  

1.  The RO must review the claims file and 
ensure compliance with all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
Supp. 2001) and 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended 
at 3.159). 

2.  Request from the Oklahoma City VA 
Medical Center complete copies of all 
clinical and hospital records concerning 
the appellant since January 2000.  All 
documents obtained must be associated with 
the claims file.  

3.  Schedule the appellant for 
appropriate VA examination(s) to 
determine the etiology of the claimed 
loss of use of the right hand.  The 
claims folder and a copy of this REMAND 
must be made available to the physician 
for review in conjunction with the 
examination.  The report of examination 
should contain a detailed account of all 
manifestations of the claimed disability.  
Any necessary testing must be done, and 
the results of the testing reviewed 
before completion of the examination 
report.  If consultation with or 
examination by any other specialty is 
considered necessary by the examiner, 
such consultation or examination should 
be secured prior to submission of the 
examination report to the RO.  The 
physician(s) should be asked to determine 
whether there is a relationship between 
any current loss of use of the right hand 
and the service-connected right wrist 
disability or the service-connected right 
shoulder disability.  The rationale for 
any opinion expressed must be specified.  

4.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  The RO should review the file as 
well to determine whether all relevant 
aspects of the VCAA have been met and 
should undertake corrective action if 
not.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

